                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

BRANDON J. WEATHERS,

                   Petitioner,                           8:19CV296

      vs.
                                                          ORDER
SCOTT FRAKES,

                   Respondent.


       IT IS ORDERED that Petitioner’s Motion for Reconsideration, Filing no. 32,
is denied.

      Dated this 20th day of February, 2020.

                                           BY THE COURT:



                                           Richard G. Kopf
                                           Senior United States District Judge
